

115 HR 743 IH: Davis-Bacon Repeal Act
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 743IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. King of Iowa (for himself, Mr. Franks of Arizona, Mr. Sanford, Mr. Harper, Mr. Amash, Mr. Hensarling, Mr. Duncan of South Carolina, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo repeal the wage rate requirements commonly known as the Davis-Bacon Act.
	
 1.Short titleThis Act may be cited as the Davis-Bacon Repeal Act. 2.Repeal of Davis-Bacon wage requirements (a)In generalSubchapter IV of chapter 31 of title 40, United States Code, is repealed.
 (b)ReferenceAny reference in any law to a wage requirement of subchapter IV of chapter 31 of title 40, United States Code, shall after the date of the enactment of this Act be null and void.
 3.Effective date and limitationThe amendment made by section 2 shall take effect 30 days after the date of the enactment of this Act but shall not affect any contract in existence on such date of enactment or made pursuant to invitation for bids outstanding on such date of enactment.
		